730 N.W.2d 239 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Emery Gilbert PAVUK, Defendant-Appellant.
Docket No. 132632. COA No. 273151.
Supreme Court of Michigan.
April 25, 2007.
On order of the Court, the application for leave to appeal the October 27, 2006 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Monroe Circuit Court for clarification of the defendant's sentence for possession of cocaine. The trial judge stated at defendant's September 29, 2005 sentencing that he was sentencing the defendant at the high end of the sentencing guidelines, but the sentence *240 imposed was in fact a departure from the guidelines. We further ORDER the Monroe Circuit Court to file written clarification of the defendant's sentence with the Clerk of this Court within 42 days from the date of this order.
We retain jurisdiction.